Citation Nr: 1205958	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for the residuals of a right knee injury.  

4.  Entitlement to service connection for the residuals of a left knee injury.  

5.  Entitlement to service connection for residuals of a right shoulder injury.  

6.  Entitlement to service connection for a right foot injury.  

7.  Entitlement to service connection for the residuals of a low back injury.  

8.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety.  

9.  Entitlement to an initial compensable disability evaluation for boils.  

10.  Entitlement to an initial disability evaluation for foot calluses.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2010, the Board denied the Veteran's claim of entitlement to service connection for headaches.  The Board remanded the remainder of the current issues on appeal for further evidentiary development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the parties filed a Joint Motion vacating and remanding this issue back to the Board for further development.  

In March 2010, the Veteran and his authorized representative appeared at a hearing held before the under signed Acting Veterans Law Judge at the Board's Central Office in Washington, D.C.  A transcript of this hearing has been prepared and associated with the evidence of record.  

In November 2011, VA received a VA Form 646 from the Veteran's representative regarding the issues of entitlement to service connection for hearing loss and tinnitus.  However, these issues are not on appeal and they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's headache disorder did not manifest during, or as a result of, active military service.  

2.  The Veteran suffered from gastrointestinal symptomatology prior to his enlistment into active duty.  

3.  The Veteran's gastrointestinal symptomatology was not permanently aggravated as a result of military service.  

4.  The Veteran's does not suffer from a right knee disorder that manifested during, or as a result of, active military service.  

5.  The Veteran has not been diagnosed with a chronic disability of the left knee.  

6.  The Veteran does not suffer from a right shoulder disability that manifested during, or as a result of, active military service.  

7.  The Veteran suffered from a preexisting back injury at the time of his enlistment into active duty.  

8.  The Veteran's preexisting back injury was not permanently aggravated as a result of military service, nor was an additional back disability acquired as a result of military service.  

9.  The Veteran suffered from a preexisting psychiatric condition at the time of his enlistment into active duty.  

10.  The Veteran's preexisting psychiatric disorder was not permanently aggravated as a result of military service, nor was an additional psychiatric disability acquired as a result of military service.  

11.  Throughout the pendency of this claim, the Veteran's boils have covered less than 5 percent of the Veteran's exposed body and less than 5 percent of his total body, requiring nothing more than topical treatment.  

12.  Throughout the pendency of this claim, the Veteran's calluses have been superficial, less than 929 square centimeters in size and nontender upon examination; they have not been unstable or caused limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2011).

2.  The criteria for establishing entitlement to service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2011).

3.  The criteria for establishing entitlement to service connection for a right knee injury have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2011).

4.  The criteria for establishing entitlement to service connection for a left knee injury have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2011).

5.  The criteria for establishing entitlement to service connection for a right foot injury have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2011).

6.  The criteria for establishing entitlement to service connection for a right shoulder injury have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2011).

7.  The criteria for establishing entitlement to service connection for a low back injury have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2011).

8.  The criteria for establishing entitlement to service connection for a psychiatric disorder, to include depression and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2011).

9.  The criteria for establishing entitlement to a compensable disability evaluation for boils have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7822 (2011).  

10.  The criteria for establishing entitlement to a compensable disability evaluation for foot calluses have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7801-05 (2009), 7819 (2011).  




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claims of entitlement to service connection, letters sent to the Veteran in March 2007, April 2007 and October 2010 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This evidence was provided to the Veteran in a May 2008 letter.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
	
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received numerous VA medical examinations, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  VA also attempted to obtain additional information and authorization from the Veteran to obtain private medical records, but the Veteran did not respond to VA's request for this information.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for more recent medical examinations.  Also, a letter was provided to the Veteran in October 2010 requesting that he return an enclosed a requested Authorization and Consent to Release Information form for his reported private treatment providers.  However, the Veteran failed to respond to this request.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  



	(CONTINUED ON NEXT PAGE)
Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22.  



Headache Disorder

The Veteran contends that he is entitled to service connection for a headache disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records reflect that, prior to enlistment in November 1968, he completed a self report of medical history indicating that he experienced frequent or severe headaches.  A physician indicated that the Veteran described his headaches as infrequent and associated with dizziness.  The Veteran also reported experiencing anxiety prior to service.  

In April 1969, the Veteran was seen with complaints of a frontal headache.  The associated treatment record reflects that the Veteran reported frontal headaches, recently worsening and occurring with physical exertion, for the past year.  A skull series performed at this time was deemed to be within normal limits.  The Veteran was diagnosed with headaches of unknown etiology.  Another April 1969 treatment record notes that the Veteran was suffering from headaches and dizziness for the past two days.  The Veteran was also noted to be suffering from a headache after he fell one and a half days earlier and hit his head and left forearm in June 1969.  

The Veteran was then seen in September 1969 for complaints of headaches with dizzy spells.  He completed another self report of medical history in January 1970, again indicating frequent or severe headaches associated with dizziness.  The Veteran also indicated excessive worry.  There was also a notation in the notes section about the Veteran's pending hardship discharge.  

Subsequently in January 1970, the Veteran was seen upon returning from his hardship discharge, which was noted to be due to the separation of his parents.  He was treated for complaints of nervous trouble accompanied by functional headaches.  In February 1970, he was diagnosed with neurosis with psychosomatic complaints.  

The first post-service evidence of treatment for headaches is an August 2003 VA outpatient treatment record.  According to this note, the Veteran developed a headache after starting Prozac.  A prior history and physical note from June 2003 and prepared in conjunction with the Veteran's initial visit to the Rock Hill, South Carolina VA Medical Center (VAMC) did not assign a diagnosis of a preexisting headache disorder.  

Subsequent to filing his claim, the Veteran was afforded a VA medical examination in September 2007.  The examination report reflects review of the Veteran's claims file and that he reported experiencing headaches since about 1967, prior to his military service.  He stated that his headaches occurred two to three times per month in the frontal region of his head and that they were precipitated by stress about his work or personal life.  The examiner diagnosed tension headaches, but no opinion as to etiology was provided.  

A September 2007 VA mental disorders examiner opined that the Veteran's current headaches were a continuation of the tension headaches he experienced during service and that they were not secondary to his personality disorder.  The examiner did not provide a rationale for this opinion or discuss the fact that the Veteran's headaches existed prior to service.  

In September 2009, the Veteran's claims file was again reviewed by a VA examiner for the purpose of providing a nexus opinion.  The report reflects a thorough review of the claims file and of the Veteran's contentions in regard to his claimed headache disability.  The 2009 VA examiner discussed the service treatment records and observed that the "functional headache" diagnosis provided to the Veteran in January 1970, in conjunction with evaluation of a personality disorder, was the equivalent of a diagnosis of tension headaches.  The examiner noted that, based on the record, the Veteran's headaches appeared to be directly related to his difficulties with handling stress.  The examiner explained that the severity and frequency of the Veteran's headaches varied depending on his difficulties coping with stress in life.  On the basis of the review of the in-service and post-service treatment records, the examiner opined that there was no evidence supporting an aggravation of a headache disorder while the Veteran was in service.  

In March 2010, the Veteran testified before the undersigned.  He stated that he experienced mild and occasional headaches prior to military service.  The Veteran reported that he began experiencing bad stress headaches during service, but he did not seek any treatment for headaches after service.  He also indicated that he did not suffer from headaches on an everyday basis since military service, and that they would come and go.  Finally, he stated that he had not had any headaches "for a while" and that they would follow periods of high stress.  

As noted, veterans are considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A.  1111.  In this case, no headache disability was noted on the Veteran's enlistment examination; accordingly, the presumption of soundness applies.  However, as the self report of medical history that accompanied the enlistment examination clearly reflects, the Veteran experienced headaches prior to service.  Further, he has admitted a pre-existing headache disorder to in-service health care providers, a 2007 VA examiner, and the undersigned; the Board finds that the presumption has been rebutted by clear and unmistakable evidence.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Based on the foregoing, the first prong of rebutting the presumption of soundness has been satisfied.  However, to fully rebut the presumption, the record must also contain clear and unmistakable evidence that the pre-existing headache disability was not aggravated by active service.  Id at 1096.  In this regard, the service treatment records clearly reflect treatment for headaches and the Veteran has contended that his headache disorder was worsened as a result of his service.  For these reasons, although the 2009 examiner stated that there was no medical evidence that the headache disorder was worsened by service, the Board finds that there is not clear and unmistakable evidence that the pre-existing headache disorder was not aggravated by active service.  Therefore, the second prong for rebutting the presumption of soundness has not been satisfied.  Accordingly, the presumption remains intact and the claim must be analyzed on a direct basis.  

With that having been said, the Board finds that the Veteran's current headaches did not manifest during, or as a result of, active military service.  While the Veteran was noted to suffer from headaches during military service, the preponderance of the post-service evidence of record demonstrates that the Veteran's current headache complaints are not due to military service.  According to the September 2009 VA examiner, it appeared that the Veteran's headaches were directly related to his difficulties handling stress due to his personality disorder.  The Board notes that the Veteran himself testified in March 2010 that his headaches occurred following periods of high stress.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's headaches are secondary to a psychiatric disorder.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  However, as will be discussed in detail in a subsequent section of this decision, service connection for a psychiatric disorder is not warranted.  The Veteran is not entitled to service connection for a disability that is secondary to a nonservice-connected disability.  

The Board notes that the September 2007 VA mental health examination report notes that the Veteran's headaches were not related to his personality disorder.  However, this examiner did not provide a rationale when offering this opinion.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The September 2009 examiner explained that the frequency and severity of the Veteran's headaches fluctuated with the amount of stress in the Veteran's life, as evidenced by a review of all of the available records.  Therefore, since the September 2009 VA examiner explained how her conclusion was supported by the evidence of record, the Board finds this opinion to be more probative.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board recognizes that the Veteran has indicated that he suffers from a chronic headache disorder that worsened during military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

However, while the Veteran may be competent to offer the above assertions, the Board does not find them to be credible.  The first reference to headaches of record is an August 2003 VA treatment record in which the Veteran claimed he suffered from headaches following recent Prozac use.  There was no mention of a more than 30 year history of chronic headaches.  This evidence undermines the Veteran's later assertions that he suffered from a chronic headache disorder since military service.  Also, the Veteran himself stated that his headaches would come and go since his separation from active duty, that they arose following high stress, and that he actually had not had a headache in a while.  This lack of evidence for more than three decades, as well as the fact that the Veteran has clarified that he only had intermittent headaches over the past 40 years, undermines the credibility of his assertions upon seeking VA compensation that he suffered from a chronic headache disability since military service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that personal interest may affect the credibility of the evidence).  

The Board also notes that the Veteran's statements made during his hearing of March 2010 further undermine the credibility of his testimony.  When asked whether the Veteran had headaches prior to military service, the Veteran replied with "no more than normal."  However, during his preenlistment examination, the Veteran specifically reported that he suffered from frequent or severe headaches in the past.  This directly contradicts the Veteran's current assertion that his headaches were simply "normal" prior to service.  The Veteran also reported during his September 2007 VA examination that his headaches began in 1967, which is prior to his active military service.  The fact that the Veteran has provided varying accounts of when his headaches first manifested greatly calls into question the reliability of his assertions.  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for headaches must be denied.  

GERD

The Veteran also contends that he is entitled to service connection for a gastrointestinal (GI) condition, to include GERD.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's GI symptomatology of indigestion existed prior to his enlistment into active duty, and that his symptoms were not permanently aggravated as a result of his military service.  As such, service connection is not warranted.  

Records from prior to the Veteran's enlistment into active duty reflect that he was suffering from indigestion.  According to the Veteran's June 1968 pre-induction examination, the Veteran experienced indigestion after eating spicy foods.  Also, in his report of medical history associated with this examination, the Veteran reported a history of frequent indigestion.  The examining physician noted that the Veteran had indigestion sometimes after eating.  However, no specific disorder was noted upon enlistment, so the Veteran is presumed to have been in sound condition.  

The Veteran's service treatment records reflect that he continued to report symptoms of indigestion during military service.  A July 1969 service-treatment record reflects that the Veteran experienced abdominal pain when eating spicy foods or drinking alcohol.  However, a September 1969 upper GI series revealed the esophagus to be normal with no organic lesions of the stomach.  The duodenal bulb also appeared to be normal and no ulcers of the bulb were seen.  The duodenal loop and remainder of the duodenum also appeared to be normal.  It was concluded that the imaging was within normal limits.  An August 1969 barium enema also revealed the visualized elements of the ileum to be normal.  

A November 1969 record notes that the Veteran was complaining of nausea in the morning.  A diagnosis of gastroenteritis was assigned.  A January 1970 record also notes GI distress with alcohol, tomatoes, orange juice and spices.  He was diagnosed with impression neurosis.  The Veteran was also noted to have multiple complaints in February 1970, including GI complaints.  A diagnosis of gastroenteritis was again noted, as well as psychosomatic complaints.  Finally, evaluation of the abdomen and viscera was deemed to be normal during the Veteran's June 1970 separation examination.  In his report of medical history associated with this examination, the Veteran again reported frequent indigestion.  The examining physician noted that the Veteran had many GI problems with indigestion.  

Post-service treatment records demonstrate that the Veteran does not suffer from a current GI disability that manifested during, or was permanently aggravated by, his military service.  According to a June 2003 VA outpatient treatment record, the Veteran did have a history of GERD.  However, the date of onset of this condition was not noted.  An April 2006 record also notes a history of GERD, but a review of the Veteran's systems was negative for reflux or chest pain.  The Veteran was subsequently afforded a VA examination for this condition in September 2007.  The Veteran reported reflux symptoms dating back to his military service.  The present symptoms were noted to be mostly reflux without heartburn.  The examiner diagnosed the Veteran with GERD with Barrett's esophagus.  The examiner opined that it was at least as likely as not that the symptoms shown during active duty marked the onset of the Veteran's GERD.  The examiner made no reference to the Veteran's preexisting symptomatology when offering this opinion.  

The Veteran was also afforded a VA examination for his GERD in September 2009.  The Veteran reported that he had some indigestion symptoms while in the military.  It was also noted that these symptoms existed prior to entry into military service, as noted on the Veteran's enlistment examination.  The examiner reviewed the claims file, and concluded that there was no evidence of GERD with active reflux or symptomatic reflux in the service treatment records.  It was also noted that the Veteran had a normal upper GI X-ray while in military service.  The examiner opined that it was less likely than not that the Veteran present gastrointestinal condition was in any way aggravated or caused by his GI problems or symptoms that existed during military service.  The examiner explained that there is no evidence that the Veteran had significant GERD or Barrett's esophagus in the military.  

As already noted, veterans are considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A.  1111.  In this case, no specific GI disability was noted on the Veteran's enlistment examination; and as such, the presumption of soundness applies.  However, as the self report of medical history that accompanied the enlistment examination clearly reflects, the Veteran experienced indigestion after eating spicy foods.  The Veteran also reported a history of frequent indigestion in his report of medical history associated with his induction examination.  As such; the Board finds that the presumption has been rebutted by clear and unmistakable evidence.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Based on the foregoing, the first prong of rebutting the presumption of soundness has been satisfied.  To fully rebut the presumption, the record must also contain clear and unmistakable evidence that the pre-existing disorder was not aggravated by active service.  Id at 1096.  The Board recognizes that the service treatment records clearly reflect treatment for indigestion during military service.  However, according to the Veteran's separation examination, while he was still suffering from indigestion, a GI series was normal, indicating that no specific disability associated with indigestion had manifested at the time of his separation from active duty.  Finally, the September 2009 VA examiner concluded, after reviewing the Veteran's records, that there was no evidence of an underlying GI condition that was aggravated by his time in service or that his present condition was in any way affected by his time in service.  Therefore, the second prong for rebutting the presumption of soundness has been satisfied, and the presumption of soundness has been rebutted.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for GERD.  As already discussed, the presumption of soundness has been rebutted and the evidence demonstrates that indigestion preexisted military service.  While the service records do indicate continued symptoms of reflux during military service, his separation examination indicates that a GI series was normal, suggesting that there was no permanent aggravation of this condition during military service.  The Veteran also testified during his March 2010 hearing that he did not seek medical treatment for his indigestion until 1994 at the earliest.  This fact further suggests that the Veteran's symptomatology was not permanently aggravated by military service, as he did not seek treatment until approximately 24 years after separation from active duty.  Finally, according to the September 2009 VA examiner, it was less likely than not that the Veteran's present symptoms were in any way aggravated or caused by in-service symptomatology, as there was no evidence of significant symptomatology during military service.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for GERD.  

The Board recognizes that the September 2007 VA examiner opined that the Veteran's current symptoms manifested during military service.  However, when offering this opinion, the examiner made no reference to the fact that the Veteran experienced symptomatology prior to his enlistment into active duty.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Veteran's service-treatment records clearly demonstrate that he suffered from symptoms of indigestion prior to his enlistment into active duty.  As this fact was not considered by the September 2007 VA examiner, that opinion is of little probative value.  

The Board also recognizes that the Veteran believes his gastrointestinal symptomatology is related to his military service.  During his March 2010 hearing, the Veteran testified that he did not have gastrointestinal symptoms prior to military service and that he could eat whatever he wanted until he was in the service.  However, the Board does not find the Veteran's assertions to be credible.  Initially, the Board notes that the Veteran himself reported frequent indigestion at the time of his enlistment in 1968.  In addition, his enlistment examination specifically notes that the Veteran had indigestion after spicy foods.  As this evidence directly contradicts the assertions presently made by the Veteran nearly 40 years after separation from active duty while seeking compensation, the Board concludes that the Veteran's assertion that his condition first manifested during military service is not credible.  

The Board also recognizes that the Veteran testified that his indigestion continued after his separation from active duty.  The Board is not disputing this fact.  However, the evidence of record fails to reflect that an underlying condition associated with indigestion, that existed prior to military service, was permanently aggravated by military service.  The Veteran himself indicated that he did not receive treatment for this condition for at least 24 years after his separation from service, strongly suggesting that there was no permanent aggravation due to military service.  The September 2009 VA examiner also concluded that a thorough review of the medical evidence, including the Veteran's symptomatology upon enlistment and upon separation, demonstrated that the Veteran's preexisting condition was not aggravated by active duty.  Therefore, the Veteran's assertions fail to demonstrate entitlement to service connection.  

As noted in the preceding paragraph, the Veteran testified to receiving treatment for this condition sometime in 1995 or 1996 from a private physician with the initials S.F. in Charlotte.  However, in October 2010, VA requested that the Veteran provide additional information about his treatment providers in an effort to obtain more records.  The Veteran did not respond to this request, and as such, VA is unable to consider these records.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for GERD must be denied.

Right Knee Injury

The Veteran also contends that he is entitled to service connection for a right knee disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection is not warranted for a right knee disorder.  

The Veteran's service treatment records reflect complaints of right knee symptomatology.  According to his June 1968 pre-induction examination, an evaluation of the lower extremities was deemed to be normal and there were no complaints regarding the right knee noted.  The Veteran also denied a history of "trick" or locked knee in his report of medical history associated with this examination.  A March 1969 record notes that the Veteran was experiencing vague and diffuse pain in both knees for the past three months.  A physical examination was noted to be essentially negative, with no swelling and a good range of motion.  An X-ray was also deemed to be normal and the Veteran was diagnosed with painful knees of questionable etiology.  Finally, according to the Veteran's June 1970 separation examination, an evaluation of his lower extremities was deemed to be normal.  The Veteran also denied having, or ever having had, bone, joint or other deformity, or, a "trick" or locked knee.  Therefore, there is no evidence of a chronic right knee disorder during military service.  

The Veteran's post-service treatment records also demonstrate that his current right knee disorder did not manifest during, or as a result of, active military service.  The first post-service evidence of a right knee disability is a June 2003 VA treatment record.  According to this record, the Veteran was suffering from right inner knee pain.  It was noted that the Veteran was suffering from pains related to his job as a mechanic.  The record contains no mention of a preexisting disability since military service, more than 30 years earlier.  

According to a private treatment record dated October 2006, the Veteran was suffering from right knee pain.  It was noted that his initial injury occurred in October 2005 when the Veteran fell and injured his arm and his knee.  An April 2006 VA outpatient treatment record confirms that the Veteran injured his right knee when he fell off of a ladder at work.  Examination revealed full range of motion of the right knee with tenderness along the medial border of the patella.  The Veteran was diagnosed with a strain of his medial patellar ligaments.  No mention of a preexisting knee disability or military service was noted during this evaluation.  

The Veteran was afforded a VA joint examination in September 2007.  The Veteran reported that he had pain in his knees dating back to military service.  The examiner noted that there were vague and nondescript pains occurring in the service with prolonged walking or similar activity.  The Veteran reported that he continued to have intermittent pain since military service.  However, this pain was not on a continuing basis.  The Veteran described increased pain in the late 1980s or early 1990s, but it was noted that this condition was just uncomfortable and not disabling.  However, in 2005, the Veteran suffered a more severe injury to the right knee when he fell off of a ladder.  The examiner diagnosed the Veteran with patellofemoral syndrome of the knees with increased symptoms following a right knee injury in 2005.  The examiner opined that the Veteran's current right knee disorder was more likely than not related to his fall of 2005.  

The preponderance of the above evidence demonstrates that the Veteran's right knee disability did not manifest during, or as a result of, active military service.  While the Veteran's service treatment records do reflect complaints of right knee symptomatology, no chronic disability was noted at the time of separation.  In addition, the Veteran denied symptomatology in his report of medical history upon separation, suggesting that any prior injury was acute and transitory, resolving prior to separation.  As such, the preponderance of the evidence of record demonstrates that the Veteran was not suffering from a chronic right knee disability at the time of his separation from active duty in August 1970.  

Likewise, the preponderance of the evidence developed after military service demonstrates that the Veteran is not entitled to service connection for a right knee disability.  The first post-service evidence of record following the Veteran's separation from active duty is a reference to right knee pain related to the Veteran's work as a mechanic.  This is approximately 33 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  The absence of any evidence, lay or medical, of right knee symptomatology for approximately 33 years tends to demonstrate that the Veteran has not suffered from a chronic right knee disability since his separation from active duty.  Finally, upon examining the Veteran and reviewing the medical evidence of record, the September 2007 VA examiner opined that the Veteran's current knee disability was more likely than not related to his work-related injury of October 2005.  As such, the preponderance of the evidence demonstrates that service connection is not warranted for this condition.  

The Board recognizes that the Veteran has asserted that his right knee disability manifested during military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372; see Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  During his March 2010 hearing, the Veteran testified that he fell on asphalt during military service, injuring both of his knees.  He indicated that his knees continued to bother him after this incident.  The Board does not find this testimony to be credible.  The Veteran himself indicated during his separation examination that he did not suffer from knee problems at that time.  In addition, the Veteran reported during his September 2007 VA examination that his right knee pain only occurred "off and on" until the late 1980s or early 1990s.  The Veteran also reported numerous intervening injuries during his March 2010 hearing, including an injury in 1995, falling off of a ladder in 2005, and injuring it "a couple times" in 2006.  Finally, upon seeking treatment for his right knee in June 2003 and October 2006, the Veteran made no reference to a preexisting knee disability of more than 30 years, but instead related his pain to his job.  It is not until the Veteran filed a claim in 2007 that he began to assert chronic knee symptomatology since 1968.  As such, the Board does not find the Veteran's assertion of a chronic right knee disability since military service to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right knee disability must be denied.

Left Knee Injury

The Veteran also contends that he is entitled to service connection for a left knee disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service either.  As such, service connection is not warranted for a left knee disorder.  

The Veteran's service treatment records reflect complaints of knee symptomatology.  According to his June 1968 pre-induction examination, an evaluation of the lower extremities was deemed to be normal and there were no complaints regarding the left knee noted.  The Veteran also denied a history of "trick" or locked knee in his report of medical history associated with this examination.  A March 1969 record notes that the Veteran was experiencing vague and diffuse pain in both knees for the past three months.  A physical examination was noted to be essentially negative, with no swelling and a good range of motion.  An X-ray was also deemed to be normal, and the Veteran was diagnosed with painful knees of questionable etiology.  Records from February 1969 indicate that the Veteran was reporting knee pain.  The Veteran was also noted to have incurred trauma to both knees and ankles.  However, according to the Veteran's June 1970 separation examination, an evaluation of the lower extremities was deemed to be normal.  The Veteran also denied suffering from bone, joint or other deformity, or, a "trick" or locked knee.  Therefore, there is no evidence of a chronic left knee disability during military service.  

Likewise, post-service treatment records reveal that the Veteran does not suffer from a chronic left knee disability that manifested during, or as a result of, active military service.  The first medical evidence of a left knee disability is the Veteran's VA examination of September 2007.  The Veteran reported pain in the knees dating back to military service.  It was noted that this pain was not disabling but merely uncomfortable.  Examination of the left knee was determined to be normal.  Extension was to 0 degrees and flexion was to 140 degrees.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  There was no pain involving the knee and it was deemed to be stable.  Repetitive motion of the left knee was done without any alteration in the range of motion.  The examiner concluded that there was no chronic disability of the left knee.  

The record contains no further evidence of a presently diagnosed left knee disability.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a chronic left knee disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran has reported suffering from a left knee disability.  According to the September 2007 VA examination report, the Veteran described pain in his knees dating back to military service.  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Actual examination of the Veteran's left knee in September 2007 revealed no evidence of a chronic disability.  The record contains no additional medical evidence since this date of any chronic left knee disability.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a left knee disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left knee disability must be denied.

Right Shoulder Disability

The Veteran also contends that he is entitled to service connection for a right shoulder disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a right shoulder disability that manifested during, or as a result of, active military service.  

The Veteran's June 1968 pre-induction examination found an evaluation of the upper extremities to be normal.  There was also no mention of a preexisting right shoulder disorder.  The Veteran also denied having a painful shoulder in his report of medical history associated with this examination.  A September 1969 in-service treatment record notes that the Veteran had complaints involving the right shoulder, but the Veteran was diagnosed with psychosomatic complaints.  An X-ray of the right shoulder was deemed to be normal.  An April 1970 record notes that the Veteran was continuing to have intermittent pain in the right shoulder.  However, X-rays were noted to be negative, the Veteran had a full range of motion, muscle strength was normal and there was no tenderness to palpation.  The condition was noted to be muscular in nature, but it was noted that a nerve root compression needed to be ruled out.  There is no further evidence of treatment, and according to the Veteran's June 1970 separation examination, an evaluation of the upper extremities was deemed to be normal.  The Veteran also denied suffering from bone, joint or other deformity, or, a painful or "trick" shoulder.  Therefore, there is no evidence of a chronic right shoulder disability during active military service.  

Likewise, post-service treatment records demonstrate that the Veteran's current right shoulder disability did not manifest during, or as a result of, active military service.  According to an October 2006 private treatment record, the Veteran had been treated by another private physician for his right shoulder.  The record reflects that VA contacted the Veteran in October 2010 to provide an Authorization and Consent to Release Information form so that records could be obtained from this private physician.  However, the Veteran failed to respond to VA's request, and as such, any records prepared by this physician could not be considered.  

Nonetheless, a February 2006 VA outpatient treatment record indicates that the Veteran injured his right shoulder when he fell off of a ladder at work.  This record makes no mention of a preexisting right shoulder disability.  An April 2007 VA treatment record also notes that the Veteran had undergone surgery to the shoulders, bilaterally.  However, there was again no mention of a disability of the right shoulder dating back to military service more than 35 years earlier.  

The Veteran was afforded a VA examination of the right shoulder in September 2007.  The examiner noted that the Veteran fell from a ladder in October 2005 and injured his right shoulder.  Subsequently, he underwent surgery for a rotator cuff repair.  The Veteran reported that he did have pain in his right shoulder prior to the accident, but since the accident, his pain was much more pronounced and noticeable.  The examiner noted that it was difficult to say how much the discomfort he was having prior to the accident was contributing to his current symptomatology.  Examination revealed right should flexion to 180 degrees with pain at that point.  Abduction was to 170 degrees with pain at that point.  Internal and external rotation was to 90 degrees.  There was creaking and popping evident in the shoulder.  The examiner diagnosed the Veteran with a right shoulder strain and a right shoulder injury not service-connected with torn rotator cuff.  The examiner opined that it would require speculation to determine the degree of disability prior to the October 2005 injury.  However, the examiner explained that the Veteran was working prior to this accident, suggesting that the disability was not very disabling.  The examiner opined that the Veteran's chronic disability was related to his recent fall and not to his military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a right shoulder disability.  While there is evidence of right shoulder pain during military service, an evaluation of his upper extremities performed during his separation examination revealed them to be normal.  In addition, the Veteran himself denied shoulder problems in his report of medical history associated with his separation examination.  As such, the preponderance of the evidence of record demonstrates that the Veteran did not suffer from a chronic right shoulder disability at the time of his separation from active duty.  

Furthermore, the preponderance of the post-service evidence of record demonstrates that the Veteran's current right shoulder disability did not manifest during, or as a result of, active military service.  The first post-service evidence of right shoulder symptomatology is a February 2006 VA outpatient treatment record.  This record notes that the Veteran injured his shoulder at work.  This record is dated more than 35 years after the Veteran's separation from active duty, suggesting that he did not suffer from chronic symptomatology since his separation from active duty.  See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333; see also Forshey, 12 Vet. App. at 74, aff'd sub nom. Forshey, 284 F.3d at 1358.  Finally, the September 2007 VA examiner opined that the Veteran's chronic right shoulder disability was related to his post-service fall, and that an opinion as to any preexisting symptomatology would require pure speculation.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a right shoulder disability.  

The Board recognizes that the Veteran has indicated that he suffered from right shoulder symptomatology since his separation from active duty.  The Veteran testified during his March 2010 hearing that he injured his shoulder during service, but he did not remember how.  He also testified that his only post-service symptoms were stiffness when waking up in the morning.  The Veteran's wife also reported that she remembered the Veteran complaining about his right shoulder in the past.  

While the Board has considered the above testimony, it fails to demonstrate entitlement to service connection.  Stiffness in the shoulder and occasional complaints involving the right shoulder does not demonstrate that the Veteran suffered from a chronic disability related to military service.  In fact, the Veteran specifically denied problems with his shoulders upon separation, calling into question his current assertion of chronic symptomatology.  Furthermore, the VA examiner of record concluded that the Veteran's current disability is related to a work-accident that occurred in 2005 - more than a year before the Veteran filed his current claim.  A February 2006 record, also prepared prior to the Veteran's claim, simply notes that the Veteran suffered a right shoulder injury when he fell at work.  There was no indication that the Veteran had been suffering from a chronic right shoulder disability for more than three decades.   It was not until the Veteran's claim of February 2007 that he first asserted that he had been suffering from a right shoulder disability for more than 35 years.  

In light of the above, the Board does not find the assertion of a chronic disability since military service to be particularly credible.  While the Veteran may have indeed experienced intermittent symptoms of shoulder stiffness and pain over the past 30 years, the VA examiner of record concluded that the Veteran's current disability was most likely related to his post-service work accident of 2005.  Therefore, evidence of occasional symptomatology does not demonstrate that the Veteran currently suffers from a disability that manifested during, or as a result of, active military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right shoulder disability must be denied.

Right Foot/Ankle Disorder

The Veteran also contends that he is entitled to service connection for a right foot disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection must be denied.  

The Veteran's June 1968 pre-induction examination notes that an evaluation of the feet was deemed to be normal.  No complaints involving the feet were otherwise noted in the examination report and the Veteran denied a history of foot trouble in his report of medical history associated with this examination.  According to a February 1969 treatment record, the Veteran was complaining of right ankle and foot pain.  A diagnosis of Achilles tendonitis was assigned at this time.  A March 1970 treatment record also notes that the Veteran had calluses of both feet.  However, pain was only noted in the left foot.  According to the Veteran's June 1970 separation examination, an evaluation of his feet was deemed to be normal.  The Veteran also denied having foot trouble in his report of medical history associated with this examination.  Therefore, the Veteran's service treatment records suggest that he did not suffer from a chronic right foot disability during military service, and that his complaints of February 1969 resolved prior to separation from active duty.  

Post-service treatment records also demonstrate that the Veteran does not suffer from a current right foot disability that manifested during, or as a result of, active military service.  The Veteran was afforded a VA examination of the right foot in September 2007.  It was noted that the Veteran presently had calluses on the feet with some residual pain from these.  This resulted in pain with prolonged walking that was relieved by rest.  The Veteran is already service-connected for this condition.  Examination also revealed hallux valgus of the right foot of 30 degrees.  The Veteran had excellent motion of the joints with no pain on motion.  The Veteran's gait was also deemed to be normal and there was no evidence of edema, instability, or weakness.  This is the first medical evidence of record regarding the right foot.  

The Veteran was afforded an additional VA examination of the feet in December 2010 in light of his testimony that he did injure his right foot during military service.  Upon examination, the Veteran reported injuring his right foot in basic training.  X-rays were taken of the right foot, revealing degenerative changes at the first and second metatarsophalangeal joints with hallux valgus.  The examiner opined that it was less likely than not that the Veteran's current condition was a continuation of foot pain during military service.  The examiner explained that the Veteran denied foot trouble in his report of medical history associated with his separation examination.  Furthermore, the only evidence involving right foot/ankle symptomatology during military service was from February 1969.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a right foot disorder.  The Board recognizes that there is evidence of foot symptomatology during active military service.  However, at the time of separation from active duty, an evaluation of the feet was deemed to be normal and the Veteran specifically denied suffering from foot trouble at this time, suggesting that any prior injury had resolved by this time.  Furthermore, the first post-service evidence of foot symptomatology is the Veteran's claim of February 2007, suggesting that he did not suffer from chronic symptomatology since his separation from active duty.  See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333; see also Forshey, 12 Vet. App. at 74, aff'd sub nom. Forshey, 284 F.3d at 1358.  Finally, the December 2010 VA examiner opined that it was less likely than not that the Veteran's current foot/ankle disability manifested as a result of military service.  As such, the preponderance of the evidence of record demonstrates that the Veteran's current right foot symptomatology did not manifest during, or as a result of, active military service.  

The Board recognizes that the Veteran has reported a right foot injury during military service and chronic symptomatology since that time.  However, the Board does not find this assertion to be credible.  The Veteran specifically denied foot trouble at the time of his separation from active duty, and an evaluation of his feet at this time was deemed to be normal.  This fact greatly calls into question the validity of the Veteran's present assertion of a chronic foot disability sustained during active duty.  In addition, the first evidence of a foot condition is the Veteran's claim made more than 35 years after separation from active duty, when filing a claim for compensation purposes.  Finally, in a June 2003 VAMC initial visit record, the Veteran reported a history of right knee pain and low back pain, but made no mention of a more than 30 year history of a right ankle disability.  In light of these facts, the Board does not find his assertion of a chronic right foot/ankle disability since basic training to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right foot disability must be denied.

Low Back Disorder

The Veteran also contends that he is entitled to service connection for a low back disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current disability that manifested during, or was permanently aggravated, as a result of active military service.  As such, service connection is not warranted.  

The Veteran's June 1968 pre-induction examination indicates that an evaluation of the spine was deemed to be normal.  However, the Veteran reported a history of recurrent back pain in his report of medical history associated with this examination.  It was noted that the Veteran had sprained his back once and that he suffered from infrequent discomfort.  According to an August 1969 barium enema, a partial transitional vertebra at the S-1 segment was incidentally noted.  

A September 1969 treatment record notes that the Veteran had complaints involving the back.  He was diagnosed with psychosomatic complaints.  An X-ray of the dorsal spine taken at this time was interpreted to be normal.  Also, a September 1969 in-service treatment record notes that the Veteran reported injuring his back in civilian life in 1967 when he was lifting a heavy object.  The Veteran reported that his back "snapped" at this time, and that his back hurt when certain motions were performed.  The Veteran was diagnosed with low back pain that was aggravated by motion.  

According to the Veteran's June 1970 separation examination, an evaluation of the Veteran's spine was deemed to be normal.  However, the Veteran did report a history of back trouble in his report of medical history associated with this examination.  It was noted that the Veteran had suffered a prior left low back strain, but that this did not presently exist.  

The preponderance of the post-service evidence of record also demonstrates that the Veteran's current low back disability did not manifest during, or as a result of, active military service.  The Veteran was seen in June 2003 with complaints of low back pain.  This is the first evidence of back treatment since the Veteran's separation from active duty - approximately 33 years earlier.  

The Veteran was afforded a VA examination of the spine in September 2007.  The examiner diagnosed the Veteran with a mild back strain without any evidence of a physical abnormality.  The examiner concluded that this did not represent a chronic disability.  Rather, he had a recurring mild back sprain or strain.  The examiner concluded that this was not a progression of any problem he had while in the military.  

The Veteran was afforded another VA examination of the lumbar spine in December 2010.  The Veteran reported injuring his back while working at a department store when moving a heavy object in 1968.  The Veteran also reported injuring his spine again in 1969, but the Veteran did not remember how he injured it.  Finally, the examiner noted that the Veteran again injured his spine in 2005 in a work injury when he fell off a ladder.  The examiner concluded that he could not determine the etiology of the Veteran's back disability without resorting to mere speculation.  The examiner explained that while the Veteran's service treatment records did reflect a preexisting back injury, the Veteran reported that this injury resolved prior to enlistment.  Therefore, the examiner concluded that it was not aggravated by active duty.  The examiner was also unable to conclude without resorting to speculation whether the Veteran's back injury was related to the 2005 work injury because he could not find any notes from the 2005 work injury.  

As already noted, veterans are considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A.  1111.  In this case, no specific back disability was noted on the Veteran's enlistment examination; and as such, the presumption of soundness applies.  However, as the self report of medical history that accompanied the enlistment examination clearly reflects, the Veteran had sprained his back in the past.  The Veteran also reported suffering from recurrent back pain in his report of medical history associated with his induction examination.  Also, in September 1969, the Veteran reported injuring his back in civilian life in 1967 when he was lifting a heavy object.  He also testified in his March 2010 hearing that he did have back problems prior to service.  As such; the Board finds that the presumption has been rebutted by clear and unmistakable evidence.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Based on the foregoing, the first prong of rebutting the presumption of soundness has been satisfied.  To fully rebut the presumption, the record must also contain clear and unmistakable evidence that the pre-existing disorder was not aggravated by active service.  Id at 1096.  The Board recognizes that the service treatment records clearly reflect back pain during military service.  However, according to the Veteran's separation examination, while he still reported recurrent back pain on his report of medical history, an evaluation of his spine was deemed to be normal and it was noted that a prior left low back strain was no longer present.  Also, a September 1969 X-ray was deemed to be normal.  Therefore, since his prior injury was noted to no longer be present, there is clear and unmistakable evidence that the Veteran's preexisting back injury was not permanently aggravated by military service.  The second prong for rebutting the presumption of soundness has been satisfied, and the presumption of soundness has been rebutted.  

The Veteran has argued that his preexisting injury resolved prior to his enlistment into active duty, and that he suffered an additional injury during military service that is related to his current back disability.  The Veteran also testified during his March 2010 hearing that it was his upper back that he injured prior to military service, which would differ from his current symptomatology.  

The Board has considered the Veteran's assertions but it does not find them to be credible.  During his March 2010 hearing, the Veteran testified that he hurt his back when he fell during basic training.  However, during his December 2010 VA examination, the Veteran reported injuring his back in 1969, but he could not remember how.  A review of the Veteran's service treatment records reveal that the Veteran was seen in September 1969 for low back pain.  There was no mention of a new injury, but instead it was noted that the Veteran "snapped" his back in civilian life and that he suffered from low back pain with motion.  This directly contradicts the Veteran's assertions that he actually injured his upper back prior to enlistment and that his symptoms had resolved prior to enlistment.  In addition, the Veteran's separation examination notes that he had a preexisting low back strain, again calling into question the credibility of his current assertion that it was his upper back that he injured prior to enlistment.  Finally, the Veteran's induction examination notes that he was still suffering from infrequent discomfort with his back, further calling into question the credibility his testimony that he was alright in a couple of days after injuring his back prior to service.  

In addition, the record contains no medical or lay evidence of back pain until 2003 - which is approximately 33 years after separation from active duty.  While the Veteran has testified that he did not seek treatment because of a high threshold for pain, this does not change the fact that the record reflects no treatment for more than three decades, greatly calling into question the Veteran's assertion of a chronic disability since military service.  See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333; see also Forshey, 12 Vet. App. at 74, aff'd sub nom. Forshey, 284 F.3d at 1358 (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  It is not until February 2007 that the Veteran first asserted a chronic back disability.  He did not make any claim of a military injury or a thirty year history when seeking treatment in 2003, prior to filing a claim for compensation, and instead noted aches and pains related to his work as a mechanic.  

Finally, the September 2007 VA examiner concluded that the Veteran suffered from a mild back strain without any evidence of a physical abnormality that did not represent a chronic disability.  This is further evidence that the Veteran's preexisting back disability was not permanently aggravated by military service, and that he did not suffer from an additional disability that manifested during military service, as it demonstrates no physical abnormalities some 37 years after service.  The Veteran was diagnosed with degenerative disc disease and retrolisthesis upon examination in December 2010.  However, the examiner concluded that the Veteran's preexisting back injury was not permanently aggravated by military service, and the examiner was unable to link the Veteran's current disability to any other injury without resort to mere speculation.  Therefore, there is no credible and competent evidence relating the Veteran's current back disorder to military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disability must be denied.

Depression and Anxiety

The Veteran also contends that he is entitled to service connection for a psychiatric disorder, to include depression and anxiety.  However, as outlined below, the Veteran does not currently suffer from a psychiatric disorder that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records reflect that he was noted to have psychiatric complaints during military service.  A psychiatric evaluation was deemed to be normal at the time of the Veteran's June 1968 pre-induction examination.  However, the Veteran reported a history of nervous trouble in his report of medical history associated with this examination.  The physician's summary also notes mild insomnia and mild anxiety.  A September 1969 treatment note indicates that the Veteran was very anxious.  He was referred to mental hygiene at this time.  According to a September 1969 consultation, the Veteran appeared to be an anxious and immature individual who was unable to adequately cope with stress.  The Veteran was informed that there was no basis for a medical discharge and a diagnosis of immature personality, passive-aggressive type, was assigned at this time.  In February 1970, the Veteran underwent a mental health evaluation.  The Veteran reported nervousness and anxiety about his parents' pending divorce and their financial status.  His mental status was noted to be unremarkable, and a diagnosis of immature personality, passive-aggressive type, was assigned.  According to the Veteran's June 1970 separation examination, a psychiatric evaluation was deemed to be abnormal.  It was noted that the Veteran was suffering from an inadequate personality of a passive aggressive nature.  

The first post-service evidence of psychiatric symptomatology is a June 2003 VA treatment note.  According to this record, the Veteran suffered from "psych issues."  No information was provided regarding the etiology or nature of these issues.  A June 2006 VA outpatient treatment record notes that the Veteran was suffering from recurrent major depression.  A subsequent evaluation from July 2006 notes that he was experiencing some feelings of sadness, possibly related to the anniversary of his father's death.  He was diagnosed with a mood disorder at this time, with stressors such as problems related to his social environment, problems with his primary support group, educational problems, occupational problems, housing problems, economic problems, problems with access to health care services, problems related to the legal system and other psychosocial and environmental problems.  There was no mention of a psychiatric disorder related to military service.  

The Veteran was afforded a VA psychiatric examination in September 2007.  The Veteran reported problems since 1966 with a worsening in his symptomatology.  He reported that he was diagnosed with Attention Deficit Disorder in 2003.  He reported that he suffered from difficulty concentrating ever since he was a youth in school.  The Veteran denied any prior psychiatric outpatient treatment, but he noted seeing a private physician for the past four years.  The Veteran denied any in-service combat exposure, and he reported working for 28 years at the same position without missing any time for psychiatric symptoms.  The examiner concluded that the Veteran suffered from Attention Deficit Hyperactive Disorder (ADHD) and an anxiety disorder, not otherwise specified.  An Axis II diagnosis of mixed personality traits was also assigned.  The examiner concluded that each of the Veteran's diagnoses existed prior to his enlistment with the military.  The examiner opined that the Veteran's conditions were not appreciably worsened by his military service.  The examiner explained that the Veteran reported mild anxiety at his time of enlistment, and that this was the same condition the Veteran was presently suffering from.  

According to a July 2009 VA outpatient treatment record, the Veteran was experiencing a number of more recent stressors, including the recent death of his brother-in-law's father.  The Veteran reported that while he was serving in Germany, he had to leave because of emergency problems at home.  He also reported having a stressful childhood.  The examining physician diagnosed the Veteran with a mood disorder (not otherwise specified), rule out bipolar disorder, and rule out Attention Deficit Disorder (ADD).  The examiner did not suggest that the Veteran's symptomatology was related to military service.  

Subsequent records demonstrate that the Veteran continued to seek treatment for his psychiatric symptomatology.  In October 2009, the Veteran was seen by VA for a neuropsychology consultation.  It was noted that the Veteran was in moderate emotional distress, and that he had experienced suicidal thoughts in the past with no current thoughts.  The Veteran also reported hearing the hallucination of a voice since his military service.  It was noted that the Veteran began reminiscing about experiences in 1964, when his father was running around with other women.  It was noted that the Veteran began to experience behavioral problems at this time, prior to his enlistment in the military.  The examiner diagnosed the Veteran with bipolar mania with psychotic features, an anxiety disorder not otherwise specified, and a personality disorder with narcissistic and histrionic traits.  The examiner concluded that there was no strong evidence supporting the presence of adult ADHD.  However, the previous impression of bipolar symptoms appeared to be confirmed as well as cluster B personality traits.  

In November 2009, the Veteran reported witnessing domestic violence and being abused by his father.  The Veteran was diagnosed with a mood disorder, not otherwise specified, rule out bipolar disorder and rule out ADD.  There was no suggestion made that the Veteran's symptoms were related to his military service.  A January 2010 VA treatment record notes that the Veteran was suffering from bipolar mania with psychotic features, an anxiety state, not otherwise specified, and a personality disorder.  

The record also contains a VA outpatient treatment record from April 2010.  It was noted that the Veteran suffered from many cognitive disorders.  The social worker that examined the Veteran indicated that it was not hard to see how these issues developed knowing how the Veteran was raised.  Again, there was no suggestion that the Veteran's disability was related to military service.  

Finally, the Veteran was seen in June 2011 for treatment of his bipolar disorder and narcissistic personality disorder.  The Veteran reported a lot of stress at home and work.  The Veteran denied hearing any voices or having visual hallucinations at this time.  No reference was made to the Veteran's military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder.  As already noted, veterans are considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111.  In this case, no specific psychiatric disability was noted on the Veteran's enlistment examination; and as such, the presumption of soundness applies.  However, as the self report of medical history that accompanied the enlistment examination clearly reflects, the Veteran did report a previous history of nervousness.  His examining physician also indicated that the Veteran suffered from mild anxiety at the time of enlistment.  Finally, during his September 2007 VA examination, the Veteran conceded that he had problems with concentration ever since he was a "youngster" in school.  As such; the Board finds that the presumption has been rebutted by clear and unmistakable evidence.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Based on the foregoing, the first prong of rebutting the presumption of soundness has been satisfied.  To fully rebut the presumption, the record must also contain clear and unmistakable evidence that the pre-existing disorder was not aggravated by active service.  Id at 1096.  According to the 1970 separation examination, the Veteran was still suffering from nervousness.  It was also noted that the Veteran's proper diagnosis was an inadequate personality.  The record reflects that the Veteran did not seek any psychiatric treatment for more than three decades following his separation from active duty, and according to the September 2007 VA examiner, the Veteran's condition was not appreciably worsened by military service as he was suffering from the same symptomatology now as he was at the time of enlistment.  Therefore, there is clear and unmistakable evidence that the Veteran's preexisting psychiatric disorder was not permanently aggravated by military service.  The second prong for rebutting the presumption of soundness has been satisfied, and the presumption of soundness has been rebutted.  

Initially, the Board notes that in-service treatment records and post-service treatment records reflect a diagnosis of a personality disorder.  Congenital or developmental defects such as personality disorders are not diseases or injuries for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, service connection for such a disorder can be granted if there is probative evidence of additional disability from aggravation during service.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 19, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  In the present case, there is no evidence to suggest that the Veteran suffered any additional underlying disability during his military service.  According to the VA examiner of record, the Veteran underwent no appreciable change in his psychiatric condition, and he was presently suffering from the same symptomatology now that he was during military service.  As such, there is no probative evidence of an additional disability due to aggravation during service.  

Likewise, the preponderance of the evidence demonstrates that the Veteran does not suffer from any other psychiatric disorder that manifested during, or as a result of, his active military service.  At the time of his separation from active duty, the Veteran was not noted to have any psychiatric disorder, other than a personality disorder.  The next evidence of a psychiatric disorder is a June 2003 record, which is approximately 33 years after separation from active duty.  The Veteran was also seen for psychiatric treatment in June 2006, but no mention of military service was made at this time.  Finally, the September 2007 VA examiner concluded that the Veteran's Axis I diagnoses preexisted military service and were not appreciably worsened by service.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder.  

The Board recognizes that the Veteran believes he suffers from a psychiatric disorder that manifested during military service.  According to the Veteran's March 2011 hearing testimony, the Veteran was not aware of any preexisting psychiatric symptoms.  The Veteran also testified that his problems arose during military service when he was shorted $500 pay and due to problems with his parents.  While the Board has considered this testimony for which the Veteran is competent to provide, it does not find it to be credible.  The Veteran indicated in his report of medical history associated with his induction examination that he did suffer from nervous trouble.  The physician also noted that the Veteran suffered from mild anxiety.  This demonstrates that the Veteran was aware of preexisting symptomatology.  In addition, the Veteran conceded during his VA examination that he did not receive any psychiatric treatment until 2002, undermining the credibility of any assertion that a psychiatric disability was permanently aggravated as a result of military service more than 30 years earlier.  

As a final matter, the Board notes that the Veteran reported that he was hallucinating since military service during his October 2009 neuropsychology consultation, which would suggest a worsening of the Veteran's disability.  However, the Board does not find this testimony to be reliable either.  The Veteran denied suffering from hallucinations during treatment in July 2006.  The Veteran was again found to have no hallucinations upon examination in September 2007.  Also, when asked about his past symptomatology during his March 2010 hearing, the Veteran simply replied just depressed.  Finally, subsequent treatment records, including one from June 2011, indicate that the Veteran denied hearing voices or having visual hallucinations.  Therefore, the report of hallucinations made in October 2009 is contradicted by the remainder of the evidence of record.  

In conclusion, there is clear and unmistakable evidence that the Veteran's preexisting psychiatric disorder was not permanently aggravated as a result of military service.  Also, the preponderance of the evidence of record demonstrates that no additional psychiatric disability manifested as a result of military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder must be denied.

Increased Rating Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  



	(CONTINUED ON NEXT PAGE)
Boils

The Veteran contends that he is entitled to an initial compensable disability evaluation for his service-connected boils.  For historical purposes, the Veteran was originally granted service connection for boils in a January 2008 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 7822, effective as of February 13, 2007.  VA received a timely notice of disagreement from the Veteran in February 2008, but the assigned rating was continued in a December 2008 statement of the case.  The Veteran appealed this decision to the Board in January 2009.  

Upon filing his claim, the Veteran was afforded a VA skin examination in September 2007.  The Veteran reported that following his separation from active duty, he developed a crop of boils in his right lower abdomen, which required incision and drainage.  The Veteran estimated that since this time, he had suffered from one to two boils per year.  It was noted that the Veteran treated these himself and that they were not disabling.  Examination revealed scattered boils that all involved the unexposed areas of the skin.  It was noted that when these occurred, they occupied less than 1 percent of the entire body.  There was no involvement of an exposed area.  The Veteran reported that he treated these himself by lancing them with a needle.  

The record also contains a May 2009 VA outpatient treatment record.  According to this record, the Veteran was not having anymore recurrent boils on his skin.  It was noted that he was seen by a dermatologist who treated this condition with creams that had helped.  However, a May 2011 record notes that the Veteran was suffering from a pimple on the back of his neck that would not go away.  Another May 2011 record notes that the Veteran was seen for bumps on his neck that would not heal and had been present for months.  

The Veteran was afforded an additional VA skin examination in December 2010.  It was noted that the Veteran suffered from intermittent boils that were more prevalent mid-June to July and November to December.  The Veteran reported that he usually had them at the posterior neck and in the groin areas, between two and three times per year.  Examination revealed that less than five percent of the Veteran's exposed areas and total body surface was affected by this condition.  Current treatment was noted to be lancing with a clean knife and applying topical antibiotics.  

An addendum to the above examination was prepared in December 2010.  It was noted that there were no current active boils found during the previous examination.  In fact, the examiner reviewed the evidence of record, and concluded that none of the records reflected active boils.  The Veteran had been diagnosed with actinic keratosis with superimposed lichen simplex chronicus and focal excoriation and seborrheic dermatitis, but the examiner could not determine without resorting to mere speculation the etiology of these conditions.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for his boils at any time during the pendency of this claim.  As already noted, the Veteran's disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7822 - papulosquamous disorders not listed elsewhere.  Under this code, a higher disability rating of 10 percent is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; systemic therapy or intensive light therapy required for a total duration of less than six weeks during the past 12 months.  Id.  The currently assigned noncompensable disability evaluation is assigned when less than 5 percent of the entire body or exposed areas is affected, and; no more than topical therapy required during the past 12 month period.  Id.  

According to the September 2007 VA examination report, less than 1 percent of the Veteran's total body was affected, while no exposed areas were involved.  No therapy was required and the Veteran lanced these himself at home.  Likewise, upon examination in December 2010, it was noted that less than 5 percent of the Veteran's total body and less than 5 percent of his exposed areas were involved.  Again, the Veteran reported treating these at home by lancing them and applying a topical cream.  Therefore, the evidence of record demonstrates that the Veteran does not meet the criteria for a compensable disability evaluation for his boils.  

The evidence of record demonstrates that the Veteran has been seen on a number of occasions for skin disorders other than boils.  According to a December 2010 addendum to the previous examination, the Veteran suffered from a number of skin disorders other than boils.  However, the examiner was unable to offer an opinion as to etiology.  There is nothing in the record to link these to military service or the Veteran's service-connected boils, and the Veteran has not alleged such.  Therefore, they do not demonstrate entitlement to a higher disability evaluation.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation for this condition.  The Veteran testified that his boils would be very irritating under clothing and that he had to treat them with a topical soap.  However, while the Board is sympathetic to the Veteran's claim, this testimony does not demonstrate that the Veteran meets the criteria for the next-higher disability evaluation of 10 percent.  The Veteran has conceded that he only uses a topical therapy to treat this condition, and he did not allege more than 5 percent of his total body or his exposed areas were ever involved.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's boils are uncomfortable and require treatment with a special soap.  However, such impairment is envisioned by the rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7822.  Furthermore, the rating criteria provides for a higher rating based on a worsening of the Veteran's symptomatology.  The evidence does not suggest that this disability has resulted in marked interference with employment or that there have been any periods of hospitalization.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence of record demonstrates that the Veteran is employed.  Therefore, further consideration of this matter is not necessary.  

As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, as outlined above, the evidence of record demonstrates that the Veteran has not met the criteria for a compensable disability evaluation at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a compensable disability evaluation for boils must be denied.

Calluses

Finally, the Veteran contends that he is entitled to a compensable initial disability evaluation for his service-connected calluses.  The record reflects that the Veteran was granted service connection for calluses in a January 2008 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 7819, effective as of February 13, 2007.  VA received a timely notice of disagreement from the Veteran in February 2008, but the assigned rating was continued in a December 2008 statement of the case.  The Veteran appealed this decision to the Board in January 2009.  

Upon filing his claim, the Veteran was afforded a VA examination in September 2007.  It was noted that the Veteran presently had calluses of the feet that resulted in some pain with prolonged walking relieved by rest and getting off of his feet.  The Veteran reported that if he kept them shaved down they were less troublesome.  It was noted that this disability had no effect on the Veteran's usual occupation or activities of daily living.  Examination revealed calluses of the right joint of the great toe, which was hard, flattened, and slightly elevated.  A similar callus was noted on the proximal interphalangeal joint (PIP) of the same toe.  There was also some erythema without a callus on the lateral aspect of the right fifth toe.  Finally, the left toe was noted to have a small callus on the lateral aspect of the metatarsophalangeal (MTP) joint.  No other calluses were noted and the feet were found to otherwise be normal.  The examiner diagnosed the Veteran with calluses of the feet.  

The Veteran was afforded an additional VA examination for his calluses of the feet in December 2010.  It was noted that the Veteran had a few callosities on both feet that were presently not symptomatic.  The Veteran treated this condition by shaving with a pumice stone.  It was again noted that this condition had no impact on the Veteran's present job as a mechanic.  The examiner concluded that the Veteran's calluses affected none of the Veteran's exposed areas and less than 5 percent of his total body.  The callosities were noted to be very mild with a slight yellow hue.  There were no signs of inflammation.  A callus formation of the medial left foot at the first MTP joint measured approximately 2 centimeters (cm) in length and 0.1 to 0.2 cm in width.  This was noted to be non-tender.  Another callus was on the right medial great toe, and it was 1.2 cm in length and up to 0.2 cm in width.  It too was non-tender.  Finally, a callus formation was noted on the medial right first MTP joint, and it measured 1.8 cm in length by up to 0.6 cm in width.  It was also non-tender.  The Veteran was diagnosed with very mild non-tender callosities of the feet, bilaterally.  It was noted that this resulted in no effect on his activities of daily living.

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for his calluses of the feet at any time during the pendency of his claim.  The Veteran's disability is rated under Diagnostic Code 7819, which provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

The Board notes that amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  However, the amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009)).  In the present case, the amended regulations are not applicable, since VA received the Veteran's claim in February 2007.  

The evidence of record reflects that the Veteran's calluses are not deep and they do not cause limited motion.  As such, a compensable disability evaluation under Diagnostic Code 7801 is not warranted.  Likewise, a higher disability evaluation is not warranted under Diagnostic Code 7802.  A higher disability evaluation is warranted under this code for superficial scars that cover an area or areas of 144 square (sq.) inches (929 sq. cm.) or greater.  The December 2010 examination report demonstrates that the Veteran's callosities cover an area of 0.4 sq. cm, 0.24 sq. cm, and 1.08 sq. cm - far short of the required 929 sq. cm.  

There is also no evidence to suggest that the Veteran's callosities are unstable, so Diagnostic Code 7803 is not for application.  Likewise, the December 2010 VA examiner noted that the Veteran's callosities were non-tender during the examination, demonstrating that Diagnostic Code 7804 is also not applicable.  Finally, both VA examiners concluded that the Veteran's callosities did not have an effect on his occupation or activities of daily living.  As such, consideration of Diagnostic Code 7805 is not necessary.  See 38 C.F.R. § 4.118 (2009).  The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a compensable disability evaluation for his callosities at any time during the pendency of his claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board recognizes that the Veteran believes he is entitled to a compensable disability evaluation for his service-connected callosities of the feet bilaterally.  During his March 2010 hearing, the Veteran testified to his callused being painful if he put his foot down a certain way and that he had to keep his calluses filed down to prevent pain.  However, while the Board has considered this testimony, it does not demonstrate entitlement to a higher disability evaluation.  Physical examination of the calluses in December 2010 revealed that they themselves were not tender.  Therefore, the Veteran has not provided any statement to reflect he meets the criteria for a higher disability evaluation.  

The Board has again determined whether referral for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  In the present case, the Veteran's calluses are nontender and require that he file them down to control their size.  They also require that he limit the type of shoe he can wear.  However, the rating criteria are meant to compensate a Veteran who suffers from large, stable and nontender scarring.  See 38 C.F.R. § 4.118, Diagnostic Codes, 7801-05, 7819.  Furthermore, the rating criteria provides for a higher rating based on a worsening of the Veteran's symptomatology.  The evidence demonstrates that this disability has not resulted in marked interference with employment or any periods of hospitalization.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability evaluation for calluses of the feet, bilaterally, must be denied.


ORDER

Service connection for headaches is denied.  

Service connection for GERD is denied.  

Service connection for the residuals of a right knee injury is denied.  

Service connection for the residuals of a left knee injury is denied.  

Service connection for the residuals of a right shoulder injury is denied.  

Service connection for the residuals of a right foot injury is denied.  

Service connection for the residuals of a low back injury is denied.  

Service connection for a psychiatric disorder, to include anxiety and depression, is denied.  

A compensable disability evaluation for boils is denied.  

A compensable disability evaluation for calluses of the feet, bilaterally, is denied.  



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


